Citation Nr: 1118356	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a bipolar disorder.  

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a temporary total disability rating, under 38 C.F.R. § 4.29, based on VA hospitalization from November 20, 2006 to February 28, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2004, the RO found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a bipolar disorder.  In August 2006, the RO confirmed and continued the previous denial of service connection for a bipolar disorder, denied service connection for PTSD, and denied other unappealed issues.  In June 2007, the RO denied a temporary total disability rating, under 38 C.F.R. § 4.29, based on VA hospitalization from November 20, 2006 to February 28, 2007.  

In April 2008, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The hearing transcript is in the claims folder.  

In January 2009, the Board found that new and material evidence had been received to reopen the Veteran's claims of entitlement to service-connection for a psychiatric disability.  The other claims were inextricably intertwined, so the entire case was remanded.  The agency of original jurisdiction (AOJ) was to provide the Veteran with notice of the type of evidence acceptable for claims of personal assault as required by 38 C.F.R. § 3.304(f)(3).  This was done in March 2009.  A mental examination and medical opinion were also requested.  These were obtained in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2009 remand, the Board asked the examiner questions as to the correct diagnosis and whether it was as likely as not that a bipolar disorder and PTSD were incurred or aggravated in service.  The examiner noted evidence for and against the claimed diagnoses and a relation to service.  He wrote that it seemed that diagnoses of PTSD and bipolar disorder were likely, but he did not explain why.  

The examiner wrote that given the lack of data in the military record, especially of the suicide gesture and treatment thereof, it was not possible for him to be sure that it occurred.  However, a military record is not required.  As a lay witness, the Veteran is competent to report what he did.  38 C.F.R. § 3.159(a).  Whether his report is credible is the second step of the analysis.  

The examiner did not express an opinion as to whether it was at least as likely as not that the Veteran had the claimed bipolar disorder and PTSD.  Rather, he concluded that his final opinion was that it was too speculative to establish whether PTSD or a bipolar disorder were the result of, began, or increased in severity during active service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that this kind of a response requires explanation.  See Jones v. Shinseki; 23 Vet. App. 382 (2010).  This is not a sufficient explanation to enable the Board to resolve the issues before it.  Consequently, the case must be returned to the examiner for a sufficient medical opinion.  The Board has rephrased its questions to focus more definitively on the matters that require a medical opinion.  

In March 2006, a VA social worker noted diagnoses of bipolar disorder, agoraphobia and panic disorder.  She expressed the opinion that based on the Veteran's consistent report of his initial mental health problems and suicide attempt while on active duty, it was her opinion that the Veteran should be considered for service-connected benefits.  This opinion is admittedly based on the Veteran's report.  Here, it seems the social worker relied exclusively on what the Veteran told her, because the record shows he has been anything but consistent.  His inconsistency raises substantial doubt as to the Veteran's credibility.  We need a medical opinion that addresses these inconsistencies and the questions as to credibility in analizing the key facts of this case.  

We do have enough evidence to decide one factor in this case.  While considering the Veteran's behavior in service, we note he has recently claimed to have made a suicide attempt in service.  Yet, when he was brought to a VA medical center in August 1998, he reported that he had made a suicide attempt by cutting his wrist "a few years ago."  While that time span was vague, it is sufficiently different from claiming to have attempted suicide in service, some 18 years earlier, as the Veteran later claimed.  Also, the psychologic evaluation of November and December 1999 was based on testing and interviews on 4 occasions.  It produced a very detailed, in depth, history but there was no report of a suicide attempt in service.  The Veteran's initial statements when seeking treatment are more probative than his latter claims of having attempted suicide in service.  Thus, we find the claim of having attempted suicide in service is not credible.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who did April 2009 VA examination.  He should be asked to provide responses to the following questions.  Any tests, studies, or consultations needed to respond should be done.  If psychologic testing is indicated it should be done.  If another mental examination is indicated it should be done.  If the examiner is unable to respond, a similarly qualified medical specialist may provide responses.  

a.  The Veteran completed basic training and began advance individual training as an administrative specialist.  He did not complete his training and was absent for a day without leave.  He was reassigned to training as a unit supply specialist.  He did not complete the training and absent for 13 days without leave.  There is no record of punishment for these absences.  He was discharged approximately 2 months after his return from his second absence.  

A change in behavior can be evidence of trauma in service.  However, the personnel record shows he only completed 10 years of school and did not complete high school.  Also, there was extensive psychological testing in 1999 and the Veteran provided a detailed history, telling how his grades decreased, he was drinking alcohol, skipping school, and dropped out in the 11th grade.  Thus, it would appear that his dropping out of service was consistent with his behavior before service, dropping out of school, and not evidence of trauma in service.   

Is there any reason the Veteran's behavior in service can be construed as a change in behavior?  If so, why?  

b.  Private medical records from 1989 to 1995 have diagnoses of depressive reaction, alcohol abuse, and related falls and injuries.  The Veteran was admitted to a VA medical center in August 1998 and released in early December 1998.  This appears to be the longest inpatient treatment the Veteran has had and the notes show extensive treatment including individual and group therapy.  The diagnosis was alcohol dependence.  The report of a detailed psychologic evaluation shows the Veteran was interviewed and tested in November 1999 and 3 times in December 1999.  This appears to be the most detailed and exhaustive investigation of the Veteran's psychiatric problems to date.  The diagnoses were alcohol dependence and dysthymic disorder.  Neither the hospitalization of 1998 nor the psychologic testing of 1999 implicated anything in service but associated the Veteran's problems with childhood abuse and alcohol abuse that began in his teenage years.  

There is a conflict between the early reports of childhood abuse and an onset of alcohol abuse beginning during the teenage years and continuing to the present and the more recent reports of trauma in service and an onset of psychiatric symptoms in service.  The Board is faced with the question of which account is more credible.  As noted above, it would appear that the earlier hospitalizations and testing were more detailed than the recent outpatient treatment.  So, we see no reason to put more weight on the recent notes.  However, the recent treating clinicians seem to believe in their recent assessments, even if the bases of those assessments are not clear from the record.  The Veteran has explained that he was too ashamed to report the trauma in service, but that does not appear to be credible in light of his earlier willingness to report that a family member, his father, was abusive.  

(i)  What reasons are there to consider that the Veteran's more recent claims of symptom onset in service and sexual assault in service might be more credible than his earlier admissions of childhood abuse and long standing alcohol abuse?  

(ii)  What evidence is there that any pre-service disorder increased in severity during service?  

(iii)  Is it at least as likely as not that the Veteran meets the criteria for a dysthymic disorder?  If so, what evidence is there that it began in service?  To what extent do these conclusions turn on the Veteran's credibility?  

(iv)  Is it at least as likely as not that the Veteran meets the criteria for a bipolar disorder?  If so, what evidence is there that it began in service?  To what extent do these conclusions turn on the Veteran's credibility?  

(v)  Is it at least as likely as not that the Veteran meets the criteria for PTSD?  If so, what evidence is there that it began in service?  To what extent do these conclusions turn on the Veteran's credibility?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

2.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


